Dismissed and Memorandum Opinion filed July 20, 2017.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00831-CV

                    CHRISTOPHER COLUMBUS, Appellant
                                          V.

             FRONTIER CONTRACT SERVICES, LLC, Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-18387

                    MEMORANDUM OPINION

      This is an attempted appeal from an order signed September 23, 2016 granting
a partial summary judgment. The order expressly reserved the movant’s right to
prove attorney’s fees in a future motion or at trial. Appellant filed a notice of appeal
October 17, 2016.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders remain interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps,
842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). Because the September 23,
2016 order does not dispose of all pending claims, it is interlocutory. See McNally
v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001) (summary judgment that does not
dispose of attorney fees is not a final, appealable order).

      On June 15, 2017, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating meritorious grounds for continuing the appeal on or before
June 30, 2017. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM


Panel consists of Justices Boyce, Donovan, and Jewell.




                                           2